Citation Nr: 1011612	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, his Mother and Sister


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 9, 1973 to 
December 6, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The Veteran, his Mother, and sister testified before the 
Undersigned Veterans Law Judge at a hearing at the local RO.  
A transcript is of record.


FINDINGS OF FACT

1.  The October 1990 rating decision that denied the claim 
for service connection for schizophrenia is final.  

2.  Evidence submitted since the October 1990 rating decision 
includes information that was not previously considered and 
which relates to a fact necessary to substantiate the service 
connection claim for schizophrenia, namely a medical opinion 
associating schizophrenia with in-service aggravation, the 
absence of which contributed to the previous denial.

3.  The evidence is not clear and unmistakable that the 
Veteran's schizophrenia pre-existed service; the presumption 
of soundness has not been rebutted.

4.  The competent medical evidence of record indicates the 
Veteran's schizophrenia is the result of drug abuse.

5.  The Veteran's act of drug abuse, i.e., "sniffing" 
lighter fluid fumes that led to his in-service 
hospitalization, is considered to be willful misconduct.


CONCLUSIONS OF LAW

1.  The October 1990 rating decision that denied the claim 
for service connection for schizophrenia is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

2.  Evidence received since the October 1990 rating decision 
denying service connection for schizophrenia is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  Service connection for a psychiatric disorder, 
specifically, schizophrenia, is not warranted. 38 U.S.C.A. §§ 
1112, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA provided VCAA required notice regarding his service 
connection claim, in correspondence sent to the Veteran in 
March 2007.  This letter told him what evidence was needed to 
substantiate entitlement to service connection.  The letter 
also notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
service connection claim, and identified his duties in 
obtaining information and evidence to substantiate his claim. 

The March 2007 letter further provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date pursuant to Dingess.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant. 

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Because the Board finds that new and material evidence has 
been submitted to reopen the claim, no further notice is 
required to assist the Veteran in substantiating that aspect 
of his claim.  In any event, an April 2008 letter informed 
the Veteran of the date and bases of the previous denial of 
his claim for service connection for schizophrenia.  The 
Veteran was also informed of the appropriate definitions of 
new and material evidence and of the evidence needed to 
substantiate the underlying claim.  Therefore, the April 2008 
letter provided the notice required by the Kent decision.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a Veteran submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008). In any event, the March 2007 
letter complied with this requirement. 

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from various federal and state agencies.  
In addition, the Veteran was afforded a VA examination in 
response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

New and Material Evidence

The claim of entitlement to service connection for 
schizophrenia was denied in a November 1974 Board decision, 
on the grounds that schizophrenia had pre-existed service and 
not been aggravated.  38 C.F.R. § 20.1100 (2009) (Board 
decisions are final when issued unless reconsideration is 
ordered).

The Veteran requested to reopen the claim again in December 
1984 and a February 1985 rating decision denied the claim, 
citing a lack of new and material evidence.  The Veteran did 
not appeal.

In September 1990, the Veteran again requested to reopen his 
claim for service connection.  In an October 1990 rating 
decision, the RO denied service connection for a "nervous 
condition," on the grounds that new and material evidence 
had not been submitted to reopen the claim.  The Veteran 
submitted a notice of disagreement but did not submit a 
substantive appeal in response to the statement of the case, 
and the appeal was closed.  This rating decision represents 
the last final decision on any basis as to the issue of 
entitlement to service connection for schizophrenia. 38 
U.S.C.A. § 7105; Evans v. Brown, 9 Vet. App. 273 (1996); 38 
C.F.R. § 20.1103.

In February 2007, the Veteran requested to reopen his claim 
of entitlement to service connection.

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The RO denied the claim for service connection for 
schizophrenia in October 1990 essentially because there was 
no evidence that the Veteran's psychiatric disability was 
related to service.  That decision is final.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

After the October 1990 denial, VA medical records concerning 
the Veteran's schizophrenia were received.  Included with 
these records is a VA medical opinion dated in February 2007, 
which indicates the Veteran's schizophrenia was aggravated by 
military service. 

The February 2007 opinion relates to an element of the claim 
that was previously found to be lacking, namely that the pre-
existing disability was aggravated in service.  Taken at face 
value, the opinion raises a reasonable possibility of 
substantiating the claim.  The evidence is new and material 
and the Veteran's claim is reopened.

Service Connection Criteria

Service connection will be granted if it is shown that the 
Veteran has disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The law and regulations provide that compensation shall not 
be paid if the claimed disability was the result of the 
person's own willful misconduct or abuse of alcohol or drugs. 
See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Thus, the claim for service connection 
for schizophrenia, encompasses the Veteran's psychiatric 
symptomatology regardless of the diagnosis.

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the Government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both pre-existing and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" pre-existing 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the Veteran is not entitled to service-connected benefits.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

However, if the Government fails to rebut the presumption of 
soundness under section 1111, the Veteran's claim is one for 
service connection. This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may 
bring a claim for service-connected aggravation of that 
disorder. In that case section 1153 applies and the burden 
falls on the Veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the Government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; 
Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096; see also 
38 C.F.R. § 3.306; 

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination. The 
word "aggravate" is defined as "to make worse."  Webster's II 
New College Dictionary (1999).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action. A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA. 

An act is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences. Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. § 3.1(n) 
(2009).  Willful misconduct will not be determinative unless 
it is the proximate cause of injury, disease, or death.  38 
C.F.R. § 3.1(n).

"Proximate cause" is defined as that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.  Forshey, 12 Vet. App. at 74 (citing 
Black's Law Dictionary 1225 (6th ed. 1990)).  Thus, if 
intoxication results proximately and immediately in 
disability, such disability will be considered to be the 
result of the person's own willful misconduct.  Gabrielson v. 
Brown, 7 Vet. App. 36, 41 (1994); 38 C.F.R. § 3.301(c)(2) 
(2009).

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 
3.301(c). With respect to alcohol and drug abuse, Section 
8052 of the Omnibus Budget Reconciliation Act (OMBRA) of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, 
prohibits, effective for claims filed after October 31, 1990, 
payment of compensation for a disability that is a result of 
a Veteran's own alcohol or drug abuse. Moreover, OMBRA also 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See also VAOPGCPREC 2- 
1997 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990); 38 C.F.R. § 3.102.

Schizophrenia

Background

The Veteran's examination for entrance into service was 
negative for complaints, reports, treatment, or diagnosis of 
any psychiatric disorder, to include schizophrenia.

In November 1973, the Veteran underwent a psychiatric 
examination in conjunction with Medical Board proceedings.  
The examiner noted the Veteran had been hospitalized for 
approximately one month.  The Veteran reported an episode of 
sniffing glue two weeks prior to admission, but denied any 
other illicit drug use.  Initially, the Veteran denied any 
other psychiatric hospitalizations or evaluations but two 
days after admission he stated that he was seen in the spring 
of 1973 at a hospital for a nervous breakdown.  The examiner 
diagnosed the Veteran with simple type schizophrenia and 
recommended discharge.

The Medical Board in November 1973 diagnosed the Veteran with 
simple type schizophrenia.  The Medical Board determined the 
Veteran's schizophrenia was not in the line of duty and had 
existed prior to service.

In May 1974, Dr. JWJ submitted a statement regarding the 
Veteran's April 1973 hospitalization for acute psychosis 
manifested by bizarre thoughts and inappropriate behavior.  
Dr. JWJ noted there was an acute situational onset; however, 
the type of psychosis and its quick response to medication as 
well as some questionable history of drug use, led Dr. JWJ to 
opine that this was probably "a drug-induced clinical 
picture."  Eventually, the Veteran did well and was 
discharged from the hospital in a stable condition.  He was 
seen in follow-up in May 1973 and was "doing fine," and 
manifesting no signs of psychosis.  Dr. JWJ stated at no time 
did he consider a schizophrenic diagnosis and there was no 
evidence of any drug dependence.

Post-service, the Veteran has had a lengthy history of 
psychiatric treatment and hospitalization.  The Veteran also 
had a lengthy history of incarceration.

In an initial psychological evaluation in April 1984 at 
Austin State Hospital, the examiner noted the Veteran's 
lengthy history of psychiatric treatment, to include multiple 
hospitalizations at VA facilities, state hospitals, and 
private facilities.  The prior hospitalizations were noted to 
have included reports of auditory and visual hallucinations, 
alcohol abuse, abuse of a variety of drugs, including heroin 
and glue.  

The examiner opined that it seemed the Veteran's drug and 
alcohol abuse had played some role in precipitating his 
psychotic symptomatology.  The examiner diagnosed the 
chronic, residual schizophrenia; rule out mixed substance 
induced organic brain syndrome, and rule out mixed substance 
abuse, episodic.

Records from Austin State Hospital show that in October 1987, 
the Veteran was admitted for treatment and diagnosed as 
having paranoid schizophrenia.  

In an October 1998 VA discharge summary, the Veteran was 
diagnosed as having an antisocial personality disorder.  He 
gave a history of sniffing lighter fluid at 12 years of age.  
He reported that his friends died in service when they all 
sniffed lighter fluid.  The examiner noted the Veteran had no 
signs or symptoms of schizophrenia, organicity, or major 
depression, with no evidence of psychiatric illness.  

In August 2005, the Veteran was afforded a mental assessment 
after being released from prison.  The Veteran reported he 
was first diagnosed with paranoid schizophrenia in 1973.  He 
stated he was in the Army at the time when he and a "few 
friends" sniffed lighter fluid from a bag.  He stated three 
of the other men died and the Veteran reported he was in a 
coma for three months.  The Veteran reported he was stable on 
his current medication and experiencing no symptoms.

In a January 2006 VA discharge summary, the Veteran was 
diagnosed as having a psychotic disorder, not otherwise 
specified; dementia, not otherwise specified; and a 
personality disorder, not otherwise specified.  The examiner 
noted that the Veteran was known to tell bizarre stories to 
get attention.  The Veteran was reported as stable on his 
medications and was not psychotic, depressed, or manic.

In a May 2006 VA discharge summary, the Veteran was given a 
diagnosis of dementia due to "huffing" ("to inhale 
'noxious fumes' through the mouth for the euphoric effect 
produced by the inhalant," Merriam-Webster Online Dictionary 
2010, <http://www.merriam-webster.com/dictionary/huffing>) 
and a borderline personality disorder.  

In a February 2007 VA mental health clinic record, the 
treatment provider noted that he had reviewed the Veteran's 
medical records.  The provider stated that the record 
indicated the Veteran "probably" had symptoms of 
schizophrenia before his military service, but when he was in 
the service, his mental condition became worse and he was 
taken to the hospital for psychiatric treatment.  The 
provider further noted that the Veteran had basically been 
under psychiatric care since then.  The examiner opined that 
based on his review, the Veteran's mental condition was 
aggravated by his military service.

In May 2007, the Veteran was afforded a VA compensation and 
pension examination with the examiner indicating the claims 
file and electronic medical records were thoroughly reviewed.  
The examiner reported that the Veteran's mother accompanied 
him to the examination and provided multiple medical 
documents regarding the Veteran's hospitalizations.  The 
examiner noted that there were reports of multiple errors and 
inconsistencies in the Veteran' medical record and the 
Veteran's mother pointed these out and clarified.  

The Veteran's mother denied the Veteran had any behavior 
problems and denied any history of psychiatric problems prior 
to an experience in the 10th grade in which he ingested 
"brownies" that produced a psychotic-like episode for which 
he was treated in a hospital psychiatric unit.  The examiner 
noted that while the Veteran was in basic training in October 
1973, he and five others decided to huff lighter fluid (and 
possibly glue).  The Veteran woke up after an extended period 
in a coma in the hospital at Ft. Leonard Wood and was 
transferred to the psychiatric unit where he was ultimately 
given a diagnosis of schizophrenia.  

The examiner noted that since his discharge, the Veteran had 
had many psychiatric hospitalizations and been convicted of 
aggravated sexual assault.  He had been incarcerated from 
November 1989 through December 1997 and then from 1998 
through 2005 for a violation of his parole.  The examiner 
observed that the Veteran had had diagnoses of antisocial 
personality disorder, borderline personality disorder, and 
personality disorder, not otherwise specified, dementia not 
otherwise specified, dementia due to huffing, chronic 
paranoid schizophrenia, and simple schizophrenia.  There was 
a history of at least 2 suicidal gestures.  The Veteran had a 
history of command hallucinations telling him to harm himself 
and others, as well as flagrant delusional behavior.  

The examiner opined that there was compelling evidence that 
there was not a pre-existing psychiatric condition prior to 
service entry, and that his mental disorder which began in 
1973 resulted from the huffing of the lighter fluid and 
possible glue.  The examined opined the evidence was 
compelling that his mental disorder was caused by the huffing 
on those substances.  

The examiner cited Dr. JWJ, who opined in his January 21, 
1974 letter, that the Veteran's condition was drug induced.  
In his court-ordered psychiatric examination report dated 
December 26, 1983, Dr. RCP stated on "two occasions the 
Veteran had waking and sleep EEGs performed, both of which 
were generalized as slow, with specifically some slow wave 
activity in the anterior temporal areas.  This could be a 
sign of some sort of neurological involvement, which could be 
consistent with either chronic schizophrenia or possible 
brain damage due to toxic exposure."  

The examiner quoted a January 11, 2006 VA psychiatry consult, 
which described the Veteran as a "51 year old white male 
with alleged history of psychosis (more likely organic 
dementia)."  That same diagnosis was given in the Veteran's 
January 23, 2006 discharge summary from Waco Acute 
Psychiatry.

The May 2007 VA examiner diagnosed substance induced 
psychotic disorder with onset during intoxication.

The Veteran submitted a rebuttal regarding the issue of 
willful misconduct to the RO in February 2008.  He reported 
that one of the men in the barracks sprayed something in a 
pillowcase and sniffed it, then passed it to the next man.  
The Veteran stated that three of the men sniffed the 
pillowcase and fell over.  He reported that he was told to 
participate in the sniffing or that he would be held down and 
forced to do it.  He stated that the last thing he remembered 
was waking up in a hospital under an oxygen tent.

At the February 2010, hearing the Veteran testified with his 
mother and sister.  They stated that he was never diagnosed 
with any mental condition prior to service.  His 
representative asserted that there was nothing in the medical 
records which indicated the Veteran had any mental defect or 
disability prior to service.  The Veteran testified that he 
sniffed the lighter fluid from a pillowcase because he 
"feared for his life," due to the size of the other service 
members.  

Analysis

In the absence of any findings pertaining to a psychiatric 
disability at the time of the Veteran's examination for entry 
into service, the presumption of soundness at entrance 
applies in this case. See 38 U.S.C.A. §§ 1111, 1137.  
Therefore, the burden falls on the Government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability both pre-existed and was not 
aggravated by service. 38 U.S.C.A. § 1111.

The opinions provided by VA and private examiners, as noted 
above, are fairly evenly divided on the question of whether a 
psychiatric disability pre-existed service.  The recent VA 
examiner did a detailed review of the record and concluded 
that the disability did not pre-exist.  The Board cannot 
conclude that the evidence of pre-existing disability is 
clear and unmistakable.  The presumption of soundness is; 
therefore, not rebutted. 

Where the presumption is not rebutted, the claim becomes one 
for ordinary service connection instead of one for 
compensation based on aggravation.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

The Veteran has received multiple diagnoses ranging from 
dementia, to various forms of psychosis (including various 
forms of schizophrenia) and personality disorders.  Service 
connection is not possible for personality disorders.  
38 C.F.R. § 3.303(c) (2009).  The weight of the evidence, 
however, is to the effect that the Veteran has an acquired 
condition, most recently diagnosed as a psychosis.  As such, 
the first element of a successful claim for service 
connection, a current disability, is established.

The service treatment records document psychiatric symptoms 
diagnosed as schizophrenia.  The question is whether the 
current psychosis or dementia was innocently acquired or is 
the result of substance abuse and willful misconduct.  

The weight of the medical opinions is to the effect that the 
Veteran's current disorder was the result of substance abuse.  
The 2007 opinion does not acknowledge the reports of glue 
sniffing in service, and provides no opinion one way or the 
other.  All other mental health professionals who have 
provided opinions have concluded that the current psychiatric 
disability was do to substance abuse.

In recent years the Veteran has contended that he was forced 
to sniff lighter fluid fumes from a pillowcase during 
service, which resulted in his current disability.  In 
essence the Veteran is contending that his actions did not 
constitute substance abuse or willful misconduct.

In the many years of records associated with the file, there 
are no allegations the Veteran was "forced" to sniff 
lighter fluid fumes or glue in his barracks until many years 
after service, notably the Veteran's VA Form 9 submitted in 
January 2008 and his recent testimony.  Although the Veteran 
and his mother have since denied the Veteran's history of 
drug abuse, the medical evidence of record indicates the 
Veteran freely admitted to a pre-service history of alcohol 
and drug abuse. 

His statements must also be viewed in context of his 
diagnosed dementia the clinical findings that he told bizarre 
stories to get attention, and the variations in the history 
he has provided over the decades.  For instance in service 
and in the years thereafter there was no mention of anyone 
dying during the incident of substance inhalation, while the 
Veteran has more recently reported variously that between 
three and five people died in this incident.  Given the 
contemporaneous record, the medical opinions, and the 
variation in the history reported by the Veteran; the Board 
finds that his recent reports of being forced to sniff 
lighter fluid in service lack credibility.  

As early as an initial psychological evaluation in April 1984 
at Austin State Hospital, the examiner opined that it seemed 
the Veteran's drug and alcohol abuse had played some role in 
precipitating his psychotic symptomatology.  In a May 2006 VA 
discharge summary, the examiner diagnosed the Veteran with 
dementia due to huffing.  The May 2007 VA examiner diagnosed 
the Veteran with substance induced psychotic disorder with 
onset during intoxication. The examiner opined that there was 
compelling evidence that there was not a pre-existing 
psychiatric condition prior to service entry and that his 
mental disorder which began in 1973 resulted from the huffing 
of the lighter fluid and possible glue.  

Service connection cannot be granted for substance abuse or 
for personality disorders as a matter of law. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.301(c), 3.303(c).  Drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m).

In this matter, the weight of the medical evidence indicates 
that the Veteran's current psychiatric disability is a result 
of his abuse of drugs, specifically to include sniffing 
and/or huffing lighter fluid fumes.   

It is noted that a VA examiner, in February 2007, opined the 
Veteran's mental health condition was aggravated by military 
service; however, the Board does not assign much probative 
weight to this statement.  As just noted, the examiner did 
not address the reports of sniffing lighter fluid fumes prior 
to his hospitalization, which is the crucial element in this 
case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and 
sufficiently informed).

For purposes of all VA benefits, service connection of a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service is 
precluded. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); see 
also VAOPGCPREC 2-98 and VAOPGCPREC 7-99 (holding in 
pertinent part that under 38 U.S.C. § 1110 or 1131 for 
service-connection for a disability that is a result of a 
veteran's own abuse of alcohol or drugs (a "substance-abuse 
disability") is prohibited, and that direct service 
connection of a substance-abuse disability for purposes of 
all VA benefits, including dependency and indemnity 
compensation, is precluded).

Therefore, as the preponderance of the evidence is against 
the claim, reasonable doubt does not arise and the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


New and material evidence has been received to reopen the 
claim of entitlement to service connection for schizophrenia. 
To that extent the claim is allowed.

Service connection for a psychiatric disability, to include 
schizophrenia is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


